DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 9/13/2022.
• Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-6, 9-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Laing et al (US 20200380541) in view of Lewis et al (US 6253177).
Regarding claim 1, Laing further discloses a method for updating an editing parameter for a model for automatically suggesting revisions to text data (GUI for text editing, fig. 5), the method comprising: displaying, on a graphical user interface (GUI) of a user device (fig. 1), one or more interactive input elements (input element, fig. 5), wherein each of the one or more input elements is associated with an editing parameter (editing parameters, fig. 5) for a model; receiving, via the GUI, an input from a selected input element of the one or more input elements (fig. 5, par. 42), wherein the input comprises an indication of a value for a selected editing parameter associated with the selected input element (input elements as shown in fig. 5); updating the selected editing parameter for the model based on the value (values entered via GUI as shown in fig. 5); and using the model with the updated selected editing parameter to apply an edit operation to an obtained text-under-analysis (pars. 35-36).
Laing fails to teach and/or suggest steps/methods of automatically suggesting revisions to text data.
Lewis, in the same field of parameters editing, teaches a well-known example of methods/steps of automatically suggesting revisions to text data (fig. 4A, 4B, 4C, 4D, col. 2, lines 3-57, cols. 5-6 in regards to text editing automatically by a system). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying system of Laing to include texting editing steps as taught by Lewis to correct text’s errors (see col. 5, lines 1-5 of Lewis).
Therefore, it would have been obvious to combine Laing with Lewis to obtain the invention as specified in claim 1.

Regarding claim 2, Laing further discloses the method of claim 1, wherein the selected editing parameter is a bucket size, the value comprises a first numeric value, and the method further comprises: determining, from a corpus of texts, that a bucket of texts comprising a number of texts equal to or greater than the first numeric value comprise a point edit operation or a reject edit operation (par. 42); and applying the point edit operation or the reject edit operation to the obtained text-under- analysis (par. 42) in response to the determining.

Regarding claim 3, Laing further discloses the method of claim 2, wherein the point edit operation is one of an accept, reject, or revise edit operation (fig. 5).

Regarding claim  4, Laing further discloses the method of claim 2, wherein the input further comprises an indication of a second value for a second selected editing parameter associated with a second selected input element, wherein the second selected editing parameter comprises a second numeric value corresponding to a weight of the bucket size editing parameter (editing parameters, fig. 5) , the method further comprises: calculating a weighted (weighting 506a, fig. 5) bucket value by applying the second numeric value to the number of texts; and determining that the weighted bucket value is equal to or greater than the first numeric value.

Regarding claim 5, Liang further discloses the method of claim 1, wherein the selected editing parameter comprises a similarity score, the value is a minimum threshold similarity score, and the method further comprises: determining, from a corpus of text documents, that one or more text documents comprising a point edit operation has a similarity score (score, par. 58) with the text-under-analysis that meets or exceeds the minimum threshold similarity score; and, applying the point edit operation to the obtained text-under-analysis in response to the determining.

Regarding claim 6, Liang further discloses the method of claim 1, wherein the selected editing parameter comprises a presence threshold, the value indicates a minimum threshold presence score, and the method further comprises: obtaining, from a corpus of text documents, a cluster identifying a concept and having an associated full edit operation; calculating a presence score for the concept in the text-under-analysis; and applying the full edit operation to the text-under-analysis when the calculated presence score is below the minimum threshold presence score (pars. 58, 63).

Regarding 9, Liang further discloses the method of claim 1, wherein the selected editing parameter comprises an alignment method associated with an identified cluster, and the value indicates one of: a before context, an after context, a before and after context, or a tail alignment method (par.42).

Regarding claim 10, Liang further discloses the method of claim 1, wherein the selected editing parameter comprises a tail alignment method associated with an identified cluster and the value indicates one or more of a list, paragraph, section, or document tail alignment method (par. 42).

Regarding claims 11-16, 18-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-6, 8-10 above; therefore, claims 11-16, 18-20 are rejected for the same rejection rationale/basis as described in claims 1-6, 8-10.

Regarding claims 21-23, Lewis further teaches methods/steps of text editing including deletion/insertions of words (col. 2, lines 3-57, cols. 5-6).

Allowable Subject Matter
• Claims 7-8, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
• Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
---Regarding claims 1 & 11, the applicants argued the cited prior arts of record [(US 20200380541) in view of Lewis et al (US 6253177)] fail to teach and/or suggest “a model for automatically suggesting revisions to text data” and “using the model with the updated selected editing parameter to apply an edit operation to an obtained text-under-analysis”.
In response, the examiner herein fully disagrees. Lewis teaches method/system for text editing including a model for automatically doing so. Notes that the claimed invention is to update the model that enables to the model to suggest revisions to the text data in the future. There is no editing to text-under-analysis using the model. The “automatically suggesting revisions to text data” are the intended use. There is no automatically texts revisions using the model based upon the current claims. See descriptions below for more details with respect to updating the language model.
(12) In FIG. 4A, once the speech system is placed in the text editing mode, the operating system 24 and speech text processor application 28 are monitored in step 52 to identify any changes or amendments which can be made by the user. Such amendments will typically be achieved using conventional keyboard and mouse inputs. However, speech commands can also be used to simulate keyboard entries and mouse movements for amending the dictated text.
(13) According to a preferred embodiment of the invention, the system will monitor the specific manner in which any changes or amendments are made to dictated text. As will hereinafter be explained in further detail, the system distinguishes correction of misrecognized words from mere insertions of text by analyzing the specific manner in which the user performs any such amendments. A suitable heuristic is applied to identify specific amendments which corrections to misrecognized words. The heuristic is based upon the specific series of keyboard, cursor and mouse movements caused to occur by a user when the dictated text appearing in a word processing document is to be amended.
(14) Thus, in step 54, an initial determination is made as to whether certain dictated text has been highlighted or selected by a user. If so, then a second decision is made in step 56 as to whether new text has been inserted by the user within the highlighted text. If so, the system concludes that the existing word was misrecognized by the speech recognition engine and has been modified slightly by the user to form the correct word. In that case, it is appropriate to amend the language model 44 to associate the new word as modified by the user with the preceding text. Accordingly, this process is preferably carried out in step 60 by updating the language model using the correct word formed by the user.
(15) If in step 56 new text is not inserted by the user within the highlighted text, the system then checks in step 58 to determine if the highlighted text has been deleted. If so, the system checks in steps 62 and 64 to determine if the cursor has not been moved and whether new text has been inserted in place of the deleted text. Under these circumstances, the system will understand that a misrecognized word has been deleted by a user and new text has been typed directly into the same location in the document. Accordingly, the new word is appropriately used to update the language model 44. If the highlighted or selected text is not deleted in step 58 or if the cursor is moved in step 62, the system will then conclude that the amended text should not be used to update the language model 44.
(16) A similar process occurs in FIGS. 4B, 4C and 4D. In each case the system evaluates the specific manner in which a document has been amended by a user and makes a determination based on such evaluation to determine whether a misrecognized word has been corrected and consequently whether the language model 44 should be updated. In step 78 of FIG. 4B, the system determines whether a cursor is positioned over an existing word or text. If so, a decision is made in step 80 as to whether the existing text has been overwritten, as will occur when the speech text processor application 28 is in the conventional "typeover" mode. In this mode, existing text is automatically overwritten as new text is entered. If new text is being inserted without overwriting the existing text, it can be concluded that the new text is simply being added and that there was no misrecognized word. Accordingly the software proceeds to step 84 and does not use the amended text to update the language model. However, if the speech text processor application is in the typeover mode, it can then be concluded that the user has simply typed over an existing misrecognized word in the dictated text. In such instances, the new word is appropriately used to update the language model 44 in step 82. As an aside, it should be noted that the invention as described herein can be used with regard to changes in a single word or to a group of words comprising a phrase. In each case, the system will respond to the changes on a word by word basis for the purpose of determining whether to update the language model.
(17) In step 68 of FIG. 4C, a decision is made as to whether new text is typed or otherwise inserted into the document. If so, then the software proceeds to step 70 and 72 where a determination is made as to whether the user has selected and then deleted text immediately contiguous to the new text which has been inserted. In such instances, the software presumes that a misrecognized word has been replaced and the language model is updated in step 74. Otherwise, the amended text is deemed unsuitable for updating the language model in step 76.
(18) If the outcome of step 70 is negative, then in step 86 of FIG. 4D, a determination is made as to whether the backspace key has been used to delete text characters immediately contiguous to the new text entered in step 68. If so, the system again concludes that a misrecognized word has been corrected and updates the language model in step 88. Alternatively, if the backspace key has not been used, then a decision is made in step 90 to determine whether the delete key has been used to delete immediately contiguous text. If so, the language model is appropriately updated in step 88. Otherwise, the language model is not updated as indicated in step 92.
(19) It will be noted by those skilled in the art that the foregoing system has the potential in certain instances to update the language model 44 when the user simply means to edit a word rather than correcting a misrecognized word. Significantly, however, such action will not have a detrimental effect on speech recognition accuracy since only the language model 44 and not the acoustic model 40 will be updated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674